Citation Nr: 0838727	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  In 
September 2004, the veteran received notice that he should 
show that his disability had increased in severity, and that 
he could submit statements from doctors, or the results of 
tests, x-rays, and examinations.  However, the letter did not 
specifically explain what must be shown to demonstrate 
entitlement to a higher rating.  In April 2006, he was 
provided further information regarding the assignment of 
disability ratings and effective dates, but this information 
again was not tailored to a claim for a higher rating for 
diabetes.  Significantly, in Vazquez-Flores v. Peake, 22 Vet 
App 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court found that 
the notice provided was inadequate due to the confusing 
nature of the two notices, and the failure to explain that 
evidence is required to demonstrate the worsening of the 
service-connected condition and the effect of that worsening 
on the veteran's occupational and daily life, or to provide, 
at least in general terms, the criteria beyond the effect of 
the worsening of the disability upon the occupational and 
daily life that is necessary to be awarded the higher 
disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letters 
in the present case contained essentially the same 
information which was found inadequate in Vazquez-Flores v. 
Peake.  A remand is required to correct this deficiency.

The Board also finds that additional development of evidence 
is required before the issues on appeal may be resolved.  The 
report of a disability evaluation examination conducted by 
the VA in October 2004 indicates that a nerve conduction 
velocity test was conducted in connection with that 
examination, and another test had previously been conducted 
in February 2003.  Unfortunately, the test reports are not 
included in the claims file.  The reports should be obtained 
for consideration in connection with the appeal.  

The Board also finds that additional medical treatment 
records exist which have not been obtained.  The veteran has 
been treated by a private physician, Efrain Rodriguez Vigil, 
M.D.  The evidence includes a written statement from that 
doctor, but the actual treatment records have not been 
presented or secured.  In addition, the Board notes that the 
veteran is currently receiving treatment from the VA, 
however, the most recent VA treatment records contained in 
the claims file are dated in 2005.  Ongoing monthly treatment 
records pertaining to diabetes mellitus would unquestionably 
be relevant to the claim for a higher rating and should be 
obtained.  

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).  In the current case, 
the most recent VA examination for diabetes mellitus was 
conducted in January 2006.  By the time the other development 
has been completed, the January 2006 examination will be over 
three years old.  The Board is of the opinion that another 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the veteran, 
including a description of the provisions 
of the VCAA, notice of the evidence 
required to substantiate the claim, and 
notice of the veteran's responsibilities 
and VA's responsibilities in developing 
the evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain, and a request 
that the veteran provide any evidence in 
his possession that pertains to the claim 
in accordance with 38 C.F.R. § 
3.159(b)(1). 38 U.S.C.A. §§ 5102, 5103, 
5103A.

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The letter should discuss both 
the rating criteria for diabetes.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The RO should make appropriate 
efforts to obtain the veteran's treatment 
records pertaining to diabetes mellitus, 
including his private and VA records.  
The RO should also obtain the nerve 
conduction velocity tests referred to 
above.  

3.  After the above development is 
complete and the records are obtained, to 
the extent available, schedule the 
veteran for an appropriate VA examination 
to ascertain the severity of his service-
connected diabetes mellitus, to include 
any and all manifestations of the 
diabetes mellitus.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should also specifically comment 
on whether the veteran's diabetes results 
in any regulation of activities, whether 
ketoacidosis or hypoglycemia is 
objectively confirmed, whether the 
veteran's diabetes mellitus has resulted 
in hospitalization or frequent follow-up 
appointments, and whether there are any 
complications.

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's claim.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




